Citation Nr: 0113467	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 through 
August 1969.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board from a September 1999 
rating decision of the RO in Nashville, Tennessee, which 
denied service connection for the cause of death of the 
veteran.


REMAND

In December 1998, the appellant filed a claim for dependency 
and indemnity compensation (DIC).  A death certificate 
submitted in connection with the appellant's claim shows that 
the veteran died in December 1998 at a private medical 
center.  The cause of death was metastatic hepatocellular 
carcinoma, cirrhosis, and chronic Hepatitis C infection.  The 
RO issued its rating decision in September 1999, which denied 
the appellant's clam for entitlement to service connection 
for the veteran's cause of death.  In its decision, the RO 
noted that the veteran's service medical records were not 
available for review, but that if they became available at a 
later date, the decision would be reconsidered.  The 
appellant timely filed her NOD in June 2000.  A SOC was 
issued in June 2000, which again noted that the veteran's 
service medical records were not available for review.  The 
appellant perfected her appeal in July 2000.

On a VA Form 9, the appellant indicated that she believed the 
veteran, her deceased husband, was exposed to Hepatitis C in 
Vietnam.  She also stated that she felt he could have been 
exposed to Agent Orange.

In a letter dated in September 2000, the RO notified the 
appellant that the matter was being transferred to the Board.  
The appellant was apprised of the regulation, 38 C.F.R. 
§ 20.1304, which governs the submission of additional 
evidence in an appeal after the Board has received the file.  
In pertinent part, that regulation provides that an appellant 
will be granted a period of 90 days following the mailing of 
notice to him that an appeal has been certified to the Board 
for appellate review and the appellate record has been 
transferred to the Board, during which time the appellant may 
submit additional evidence.  By the provisions of 38 C.F.R. 
§ 20.1304(c), any such evidence so received at the Board, 
"must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived . . . " 
(Emphasis added).

Thereafter, the record shows that the RO forwarded the 
veteran's service medical records to the Board.  The 
appellant did not indicate at any time that she wished to 
waive her right to have this evidence reviewed initially by 
the agency of original jurisdiction.

The preceding discussion clearly shows that the veteran's 
service medical records were submitted directly to the Board 
without prior consideration by the RO.  This evidence was 
received at the Board less than 90 days after the claims file 
had been transferred to the Board from the RO, and it was not 
accompanied by a waiver of the veteran's right to have this 
evidence first reviewed by the RO.  Under these 
circumstances, the provisions of 38 C.F.R. § 20.1304 require 
that this evidence must be referred to the RO for its 
consideration, and it will therefore be necessary to return 
this case to the RO for further review prior to the Board's 
entering a final decision.

Furthermore, the Board notes that in its September 1999 
decision, the RO found that the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death was not well grounded.  Since that decision, however, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  Unlike the 
version of the law in effect at the time of the September 
1999 decision, the VA is now charged with the duty to assist 
almost every claimant, as well as the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should attempt to obtain and 
associate with the claims file all of the veteran's private 
medical records since his discharge from service.  The RO 
should also review the veteran's service medical records.

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. The RO should ask the appellant to 
identify any private facilities where the 
veteran received treatment for liver 
problems, including hepatitis C, since his 
discharge from service.  After obtaining 
the appropriate authorizations, the RO 
should then attempt to obtain and 
associate with the claims file copies of 
the medical records referenced by the 
appellant.

3. The RO should review the service 
medical records submitted to the Board.  
The RO should conduct any further 
development relating to those records as 
may be appropriate.  The Board notes that 
the DD Form 214 shows that the veteran was 
awarded the Purple Heart.  Information 
regarding this incident should be sought 
from the Service Department or in the form 
of additional service medical records 
and/or service personnel records.  Also, 
the appellant, who married the veteran 
before he entered active duty, should be 
queried as to her knowledge of any such 
in-service injury.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
her representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal, including those regulations regarding diseases 
associated with exposure to herbicides which are subject to a 
presumptive service-connection.  An appropriate period of 
time should be allowed for response.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



